DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In ¶28, line 3, "processes142" should be replaced by --processes 142--.
In ¶29, line 5, "102-6" should be replaced by --106-2--.
Appropriate correction is required.  

Claim Objections
Claim(s) 1 and 7 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 1, line 8, "to," should be replaced by --to:--.  
In claim 1, line 19, "by," should be replaced by --by:--.  
In claim 1, line 24, "of," should be replaced by --of:--.  
	In claim 19, line 12, "," should be replaced by --;--.  
In claim 19, line 13, "by," should be replaced by --by:--.  
In claim 19, line 18, "of," should be replaced by --of:--.  
Appropriate correction is required.



	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 7, 13, and 15 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
(a) In regard to claim 1, lines 9-11 recites "determine an estimate of a fractional difference in a carrier phase and standard deviation for each satellite signal received by the spaced antennas to generate single-difference signals with noise levels".  However, the claim does not specify what measurement the standard deviation is a standard deviation of or what measurement the noise levels are noise levels of.  If the standard deviation is the standard deviation of the fractional difference in a carrier phase and the noise levels are the noise levels of the single-difference signals, applicant can recite something like: "determine an estimate of a fractional difference in a carrier phase and corresponding standard deviation for each satellite signal received by the spaced antennas to generate single-difference signals with corresponding noise levels".
Claims 7 and 13 include similar language.  The remaining claims are dependent upon the rejected claims.
(b) In regard to claim 1, lines 15-16 recites "determine difference signals by at least selecting a list of good single-difference signals with noise levels to use in a current epoch", but there is nothing in the claim that describes how the apparatus is made aware of the list of good single-difference signals.  It is unclear from where such information originates.  The claim should recite such.  For example: "determine difference signals by at least selecting a list of good single-difference signals with noise levels from a previous epoch to use in a current epoch".
 Claims 7 and 15 contain similar language.  Claims 2-6 and 8-12 are dependent on the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundak '194 (US 10,261,194 B2) in view of Brenner '132 (US 5,926,132 A), Rudel (US 6,049,304 A), and Vanderwerf '397 (US 2014/0074397 A1).
In regard to claim 1, Kundak '194 discloses:
at least one pair of spaced antennas configured to receive satellite signals from a plurality of satellites (102-1, 102-2, Fig. 1); 
at least one aiding source to generate aiding source heading rate signals (132, Fig. 1 and 3) [where the gyroscopes of an INS measure the turn rate for each axis]; 
a processor in communication with each antenna and the at least one aiding source (110, Fig. 1 and 2; 210, Fig. 2), the processor configured to: 
determine an estimate of a fractional difference in a carrier phase (120, Fig. 1 and 3; 410, Fig. 4) [where the measurements are fractional because the integer is not determined until later (116, Fig. 1; 416, Fig. 4])] and standard deviation (col. 8, lines 55-62) for each satellite signal received by the spaced antennas to generate single-difference signals with noise levels [where any measurement inherently includes noise, and thus a difference between carrier phase measurement will inherently have a noise level due to the noise in the carrier phase measurements being differenced], 
determine a covariance matrix for the difference signals (414, Fig. 4; col. 4, line 48);
determine which difference signals are bad by:
determining an integer ambiguity vector for the signals to generate a phase difference vector (116, Fig. 1 and 3; 416-420, Fig. 4), 
determining a baseline vector and an associated heading solution from the phase difference vector (118 based on 115, Fig. 1; col. 6, lines 34-38) [where the magnitude of the baseline vector is the estimated baseline length, and the direction of the baseline vector is the direction of the heading], 
the use of a reference frame (col. 3, line 33);
comparing at least one of:
a determined heading solution with a predicted heading solution based on previous solutions and heading rate signals (col. 5, line 66 to col. 6, line 2), 
an estimated baseline length with a known baseline length (col. 5, lines 64-66; col. 6, lines 34-38), and 
generate a set of good signals from all the good blocks and a complementary set of bad signals based on the comparisons (col. 6, line 65 to col. 7, line 21).
Kundak '194 fails to disclose the at least one aiding source to generate aiding source position estimate signals; determine a unit vector in a direction of an associated satellite in north-east-down (NED) coordinates from the received satellite signals and an aiding source position estimate signal from the at least one aiding source, determine difference signals by at least selecting a list of good single-difference signals with noise levels to use in a current epoch, determine signals blocks, the signal blocks being a collection of subsets of the determined difference signals; and that the set of good signals is a union.
Brenner '132 further teaches:
an at least one aiding source (14, Fig. 1); 
determine a unit vector in a direction of an associated satellite (64, Fig. 2; col. 4, lines 21-29), 
selecting good satellite signals (col. 5, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to eliminate satellite signals whose use may result in an incorrect position determination.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that signals that are determined to be unreliable are not used.
In the combination, differences corresponding to the determined list of good signals would be used to identify corresponding good single-difference signals with noise levels to use in a current epoch [where any measurement inherently includes noise, and thus a difference between carrier phase measurement will inherently have a noise level due to the noise in the carrier phase measurements being differenced].
Rudel teaches:
an at least one aiding source to generate aiding source position estimate signals (col. 3, lines 47-49);
determine a unit vector in a direction of an associated satellite from the received satellite signals and an aiding source position estimate signal from the at least one aiding source (col. 3, line 6 to col. 4, line 18) [where the ephemeris is received from satellite signals, an initial unit vector is determined using the ephemeris and the aiding source position estimate, and subsequent unit vectors using received satellite signals are determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the determining of the line of sight unit vector used in Brenner '132.  Since Brenner '132 does not describe how the value is determined, one of ordinary skill in the art before the effective filing date of the invention would have looked to the art for find out how to determine it.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the line of sight unit vector would be determined.
Vanderwerf '397 further teaches:
the use of north-east-down (NED) coordinates as a reference frame (¶15);
determine signals blocks, the signal blocks being a collection of subsets of signals (¶39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a known NED coordinate reference frame as the reference frame in which to use in the invention, since Kundak '194 does not specify a particular frame, and to use signal blocks to exclude satellites with large errors to increase accuracy of the determined positions and thus the derived attitude/heading.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a particular reference frame is used on satellites with large errors are excluded.
In the combination, the NED coordinate reference frame is used as the reference frame, signals will be processed in signal blocks and thus signal differences would be processed in signal blocks, and the set of good signals will be the signals that have not been excluded, which is a union of all the other signals, that is, all of the other signals counted once.
In regard to claim 7, Kundak '194 discloses:
at least one pair of spaced antennas configured to receive satellite signals from a plurality of satellites (102-1, 102-2, Fig. 1); 
at least one aiding source to generate aiding source heading rate signals (132, Fig. 1 and 3) [where the gyroscopes of an INS measure the turn rate for each axis]; 
determining an estimate of a fractional difference in a carrier phase (120, Fig. 1 and 3; 410, Fig. 4) [where the measurements are fractional because the integer is not determined until later (116, Fig. 1; 416, Fig. 4])] and standard deviation (col. 8, lines 55-62) for each satellite signal received by the spaced antennas to generate single-difference signals with noise levels [where any measurement inherently includes noise, and thus a difference between carrier phase measurement will inherently have a noise level due to the noise in the carrier phase measurements being differenced];
determine a covariance matrix for the difference signals (414, Fig. 4; col. 4, line 48);
determining which difference signals are bad by:
determining an integer ambiguity vector for the signals in each signal block to generate a phase difference vector (116, Fig. 1 and 3; 416-420, Fig. 4), 
comparing at least one of:
a determined heading solution with a predicted heading solution based on previous solutions  (col. 5, line 66 to col. 6, line 2), and 
an estimated baseline length with a known baseline length (col. 5, lines 64-66; col. 6, lines 34-38), and
generating a set of good signals from all the good blocks and a complementary set of bad signals based on the comparisons (col. 6, line 65 to col. 7, line 21).
Kundak '194 fails to disclose determining a unit vector in a direction of an associated satellite in north-east-down (NED) coordinates from the received satellite signals and an aiding source position estimate signal from at least one aiding source; determining difference signals by at least selecting a list of good single-difference signals with noise levels to use in a current epoch; determining signals blocks, the signal blocks being a collection of subsets of the determined difference signals, determining estimated NED coordinates for a baseline vector and an associated heading solution from the phase difference vector, and that the set of good signals is a union.
Brenner '132 further teaches:
an at least one aiding source (14, Fig. 1); 
determine a unit vector in a direction of an associated satellite (64, Fig. 2; col. 4, lines 21-29), 
selecting good satellite signals (col. 5, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to eliminate satellite signals whose use may result in an incorrect position determination.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that signals that are determined to be unreliable are not used.
In the combination, differences corresponding to the determined list of good signals would be used to identify corresponding good single-difference signals with noise levels to use in a current epoch [where any measurement inherently includes noise, and thus a difference between carrier phase measurement will inherently have a noise level due to the noise in the carrier phase measurements being differenced].
Rudel teaches:
an at least one aiding source to generate aiding source position estimate signals (col. 3, lines 47-49);
determine a unit vector in a direction of an associated satellite from the received satellite signals and an aiding source position estimate signal from the at least one aiding source (col. 3, line 6 to col. 4, line 18) [where the ephemeris is received from satellite signals, an initial unit vector is determined using the ephemeris and the aiding source position estimate, and subsequent unit vectors using received satellite signals are determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the determining of the line of sight unit vector used in Brenner '132.  Since Brenner '132 does not describe how the value is determined, one of ordinary skill in the art before the effective filing date of the invention would have looked to the art for find out how to determine it.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the line of sight unit vector would be determined.
Vanderwerf '397 further teaches:
the use of north-east-down (NED) coordinates as a reference frame (¶15);
determine signals blocks, the signal blocks being a collection of subsets of signals (¶39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a known NED coordinate reference frame as the reference frame in which to use in the invention, since Kundak '194 does not specify a particular frame, and to use signal blocks to exclude satellites with large errors to increase accuracy of the determined positions and thus the derived attitude/heading.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a particular reference frame is used on satellites with large errors are excluded.
In the combination, the NED coordinate reference frame is used as the reference frame, signals will be processed in signal blocks and thus signal differences would be processed in signal blocks, and the set of good signals will be the signals that have not been excluded, which is a union of all the other signals, that is, all of the other signals counted once.
In regard to claims 13-15 and 19, Kundak '194 discloses:
determining an estimate of a fractional difference in a carrier phase (120, Fig. 1 and 3; 410, Fig. 4) [where the measurements are fractional because the integer is not determined until later (116, Fig. 1; 416, Fig. 4])] and standard deviation (col. 8, lines 55-62) between each satellite signal from each satellite of the plurality of satellites received at a pair of space antennas (102-1, 102-2, Fig. 1); 
determining a baseline vector between the pair of spaced antennas using a pitch and roll vector from an inertial navigation system (132, Fig. 1 and 3; 118 based on 115, Fig. 1; col. 4, lines 15-28; col. 6, lines 34-38) [where the magnitude of the baseline vector is the estimated baseline length, and the direction of the baseline vector is the direction of the attitude, which includes the pitch and roll vector];
determining a covariance matrix for one of single-difference and double-difference data using the determined estimate of a fractional difference in carrier phase and standard deviation and a select reference signal (414, Fig. 4; col. 4, line 48);
determining integer ambiguity estimate baseline vectors for each signal using at least one of the single-difference and double difference data and covariance matrices, and the baseline length between the pair of spaced antennas using the pitch and roll vector (116, Fig. 1 and 3; 416-420, Fig. 4); 
determining an estimate of heading and residual metrics based on the determined integer ambiguity estimate baseline vectors (col. 5, line 66 to col. 6, line 2; col. 11, lines 10-30); 
identifying at least one of bad signals and good signals using the determined estimate of heading and residual metrics, an identification of signals contained in the one of signal difference and double difference data and stored data; and using only good signals in determining navigation information (314 following 310, Fig. 3; col. 5, line 42 to col. 7, line 21).
Kundak '194 fails to disclose determining a unit vector from each satellite in north-east-down (NED) coordinates associated with each satellite signal; determining NED coordinates of the baseline length; building blocks of one of single-difference and double difference data and covariance matrices, wherein building blocks of single-difference and double-difference data further comprises: building epochs of signal blocks, each signal block being a collection of subsets per epoch of the determined fractional difference of carrier phase in covariance matrices; and selecting a list of good single-difference signals to use in a current epoch.
Brenner '132 further teaches:
an at least one aiding source (14, Fig. 1); 
determine a unit vector in a direction of an associated satellite (64, Fig. 2; col. 4, lines 21-29), 
selecting good satellite signals (col. 5, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to eliminate satellite signals whose use may result in an incorrect position determination.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that signals that are determined to be unreliable are not used.
In the combination, differences corresponding to the determined list of good signals would be used to identify corresponding good single-difference signals with noise levels to use in a current epoch [where any measurement inherently includes noise, and thus a difference between carrier phase measurement will inherently have a noise level due to the noise in the carrier phase measurements being differenced].
Rudel teaches:
an at least one aiding source to generate aiding source position estimate signals (col. 3, lines 47-49);
determine a unit vector in a direction of an associated satellite from the received satellite signals and an aiding source position estimate signal from the at least one aiding source (col. 3, line 6 to col. 4, line 18) [where the ephemeris is received from satellite signals, an initial unit vector is determined using the ephemeris and the aiding source position estimate, and subsequent unit vectors using received satellite signals are determined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the determining of the line of sight unit vector used in Brenner '132.  Since Brenner '132 does not describe how the value is determined, one of ordinary skill in the art before the effective filing date of the invention would have looked to the art for find out how to determine it.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the line of sight unit vector would be determined.
Vanderwerf '397 further teaches:
the use of north-east-down (NED) coordinates as a reference frame (¶15);
determine signals blocks, the signal blocks being a collection of subsets of signals (¶39-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a known NED coordinate reference frame as the reference frame in which to use in the invention, since Kundak '194 does not specify a particular frame, and to use signal blocks to exclude satellites with large errors to increase accuracy of the determined positions and thus the derived attitude/heading.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a particular reference frame is used on satellites with large errors are excluded.
In the combination, the NED coordinate reference frame is used as the reference frame, signals will be processed in signal blocks and thus signal differences would be processed in signal blocks, and the set of good signals will be the signals that have not been excluded, which is a union of all the other signals, that is, all of the other signals counted once.
each signal block being a collection of subsets per epoch of the determined fractional difference of carrier phase in covariance matrices
In regard to claims 2 and 8, the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to allow a user to select the bounds in which a determined value is considered acceptable.
In regard to claims 3 and 9, Brenner '132 further teaches the determined difference signals are double-difference signals, the double-difference signals determined by subtracting one of the good single-difference signals identified as a reference single-difference from all the other single-difference signals (col. 5, line 63 to col 5, line 3).
In regard to claims 4, 10, and 16, Kundak '194 further discloses a memory to store at least epoch information, the processor in communication with the memory (212, Fig. 2); and a clock in communication with the processer, a signal from the clock used to index the epoch information in the memory (col. 7, lines 3-12; col. 8, lines 2-5) [where a clock in inherent in a GNSS device to provide timing information, and in this case tracking the epochs].
In regard to claims 5, 11, and 17, Kundak '194 further discloses the epoch information is at least one of headings, integer ambiguity vectors, and covariance matrices (col. 6, lines 45-49; col. 9, lines 41-44).
In regard to claim 6, 12, and 20, Kundak '194 further discloses navigation information from only the determined good signals are used at least in part for vehicle control (col. 1, lines 38-41) [where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention for a driver or an autonomous driving system to utilize the attitude/heading of the vehicle in controlling how the vehicle is driven].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundak '194, Brenner '132, Rudel, and Vanderwerf, as applied to claim 13, above, and further in view of Lee (WO 03/017018 A1).
The combination fails to teach determining carrier phase noise level in each satellite signal.
Lee teaches determining carrier phase noise level in each satellite signal (p. 8, lines 5-17; p. 20, lines 5-8; p. 27, lines 15-18) [where the carrier phase noise is measured in the carrier tracking channel, and each visible satellite is allocated a channel, where the noise can be used to identify a cycle slip].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to identify when a cycle slip occurs and the determined integer ambiguity value is no longer valid.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a cycle slip is identified and the corresponding integer ambiguity value is identified as no longer valid.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648